Name: Commission Regulation (EC) No 2507/97 of 15 December 1997 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  natural and applied sciences;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31997R2507Commission Regulation (EC) No 2507/97 of 15 December 1997 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies Official Journal L 345 , 16/12/1997 P. 0029 - 0030COMMISSION REGULATION (EC) No 2507/97 of 15 December 1997 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 1502/97 (4), lays down the conditions for accepting cereals into intervention and in particular provides for the possibility, in certain cases, of cereals offered for intervention being taken over on the basis of the weight set out in the accounts and verified by the volumetric method;Whereas experience gained has shown that the allowable tolerance is insufficient; whereas it should be adjusted and the conditions governing the application of the volumetric method should accordingly be made stricter;Whereas cereals may be bought in from 1 November throughout the Community; whereas this Regulation should accordingly apply from that date;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 689/92 is hereby amended as follows:1. the second subparagraph of Article 3 (6) (a) is replaced by the following:'The representative of the intervention agency may also be the storer. In that case:- within 45 days of take-over, the intervention agency shall itself conduct an inspection involving at least a volumetric check; any difference between the quantity determined by weighing and that estimated in accordance with the volumetric method may not exceed 5 %,- where the tolerance is not exceeded, the storer shall bear all costs relating to any difference observed, at a later weight check, with the weight entered in the accounts on take-over,- where the tolerance is exceeded, the cereals shall be weighed forthwith. The costs of weighing shall be borne by the storer, where the weight determined is less than that recorded, or by the Member State, where it is more.`;2. the second subparagraph of Article 3 (6) (b) is replaced by the following:'Where the first subparagraph is applied:- the weight to be recorded shall be that entered in the stock records, adjusted, where appropriate, to take account of any difference between the moisture content determined on weighing and that determined on the basis of the representative sample,- an inspection involving a volumetric check shall be conducted within 45 days of take-over by the intervention agency; the difference between the quantity determined by weighing and that estimated in accordance with the volumetric method may not exceed 5 %,- where the tolerance is not exceeded, the storer shall bear all costs relating to any difference observed, at a later weight check with the weight entered in the accounts on take-over,- where the tolerance is exceeded, the cereals shall be weighed forthwith. The costs of weighing shall be borne by the storer, where the weight determined is less than that recorded, or by the EAGGF, where it is more.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to offers made from 1 November 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 74, 20. 3. 1992, p. 18.(4) OJ L 202, 30. 7. 1997, p. 47.